El Juez Asociado Señor Sifre
emitió la opinión del tribunal.
El apelante, conjuntamente con Juanita Montañez Her-nández, fué procesado en el antiguo Tribunal de Distrito de Puerto Rico, Sección de San Juan, por un delito de Hurto Mayor, cometido según la acusación, al sustraer de la persona de Ángel Luis Romero Mercado, una cartera conteniendo la suma de once dólares, pertenecientes a este último. Juzgado por el tribunal de derecho, fué convicto y sentenciado a la *248pena de diez a doce años de presidio por ser reincidente. Apeló, y sosteniendo que la corte incurrió en varios errores que señala, nos pide que revoquemos la sentencia.
 El primero de los errores que atribuye a la corte sentenciadora es el de haberle declarado culpable a pesar de existir incongruencia entre la acusación y la prueba en cuanto a la suma de dinero que contenía la cartera. Funda su contención el apelante en que se alegó en dicha acusación que en la cartera había once dólares, mientras que el perjudicado declaró que la cantidad ascendía a siete. El señalamiento carece de mérito. Hurto, según el artículo 426 del Código Penal, es el acto de sustraer, con intención criminal, bienes muebles o semovientes, pertenecientes a otra persona. Prescribe el artículo 428 de dicho código que “Hurto de mayor cuantía es el que se comete en cualquiera de los casos siguientes: 1. — Cuando el valor de la propiedad sustraída es de cien dólares o más. 2. — Cuando la propiedad es sustraída de la persona”.
El apelante fué procesado por infracción a este último in-ciso, que no requiere que la propiedad sustraída tenga deter-minado valor, siempre, desde luego, que tenga alguno. Lo que convierte al hurto en este caso, en hurto de mayor cuantía, es que la propiedad objeto del delito sea sustraída de la persona. En vista de lo expuesto, el hecho de que la cartera contuviera una suma de dinero distinta a la que se alega en la acusación, no puede tener importancia alguna. People v. Gray, 5 Pac. 240, 244 (Cal.); People v. Sherman, 32 Pac. 879 (Cal.) ; People v. Nelson, 56 Cal. 77, 80.(1)
Los señalamientos segundo, tercero, y cuarto se refieren a ciertas contradicciones que, según el apelante, existen en la prueba; en efecto a la apreciación que de ésta hiciera el tribunal sentenciador. Hemos examinado la transcripción y encontramos que la prueba sostiene la sentencia apelada y *249que no existe razón alguna para que alteremos la conclusión 3 que llegara dicho tribunal en cuanto a la culpabilidad del procesado.
En el último señalamiento, alega el apelante que estuvo detenido por más de seis meses sin que se le celebrara el juicio, y que por este motivo la sentencia debe ser revocada. Invoca las disposiciones de la Sección 11, Artículo II, de la ^Constitución del Estado Libre Asociado de Puerto Rico, que prescribe que “La detención preventiva antes del juicio no ex-cederá de seis meses”. Independientemente del hecho de que no aparece de los autos la fecha de la detención, la referida disposición constitucional no es susceptible de la interpretación que le da el apelante. De acuerdo con la misma es ilegal el tener detenida a una persona antes del juicio por más de seis me.ses, y esa ilegalidad puede plantearse en procedimiento de habeas corpus, pero el hecho de que la detención en exceso de ■ese período sea en sí ilegal, no significa que por ese solo motivo ■el proceso no pueda continuar, en otras palabras, que el acubado quede exonerado del delito. (Véase Sesiones de la Convención Constituyente de Puerto Rico, págs. 603-604.)

La sentencia apelada deberá ser confirmada.


(1) Desde luego, constituye el delito de hurto mayor a que se refiere el inciso 2, supra, el sustraer una cartera de una persona, aunque la cartera no contenga dinero alguno.